                                                                         Page 1 of 4


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


TAJ NA JEE ULLAH,

             Plaintiff,

v.                                            CASE NO. 4:18cv350-RH/MJF

DR. DELGADO PAGAN,
CENTURION, and
G. COBB,

             Defendants.

_____________________________________/


                            ORDER OF DISMISSAL


      The plaintiff suffered bone spurs while a prisoner in the Florida Department

of Corrections. He was treated but not referred for surgery. He asserts surgery is

the only way to eliminate bone spurs and that the failure to provide surgery thus

violated the Eighth Amendment.

      The plaintiff filed this action against three defendants: the treating physician

Dr. Delgado-Pagan; the Department’s contracted medical provider, identified in

the complaint only as Centurion; and a health services administrator, G. Cobb.




Case No. 4:18cv350-RH-MJF
                                                                           Page 2 of 4


         The magistrate judge screened the complaint, noted the dearth of allegations

against Centurion, and directed service of process only on Dr. Delgado-Pagan and

Mr. Cobb. They have moved to dismiss. The motion is before the court on the

magistrate judge’s report and recommendation, ECF No. 31, which concludes the

case should be dismissed without further leave to amend. No objections have been

filed.

         A prison doctor or official violates the Eighth Amendment when the doctor

or official is deliberately indifferent to a prisoner’s serious medical need. See, e.g.,

Estelle v. Gamble, 429 U.S. 97 (1976). An employing corporation like Centurion

can be held liable if the refusal to provide appropriate treatment stems from a

corporate policy. See, e.g., Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694

(1978) (holding that an employing entity—there a city—could be held liable under

§ 1983 for an official’s constitutional violation only if the violation was based on

the entity’s policy or custom or if the official was one whose edicts or acts could

fairly be said to represent official policy).

         That surgery is the only way to remove bone spurs does not mean that

surgery is the only, or even the best, treatment. Many conditions are best treated

conservatively, even when surgery provides the only chance of a complete cure.

The complaint alleges that Dr. Delgado-Pagan and Mr. Cobb did not arrange

surgery for the plaintiff, but this, without more, is not a sufficient allegation of

Case No. 4:18cv350-RH-MJF
                                                                         Page 3 of 4


deliberate indifference. Further, the complaint does not allege that the decision not

to arrange surgery resulted from a Centurion policy or custom or that either Dr.

Delgado-Pagan or Mr. Cobb was a person whose edicts or acts could fairly be said

to represent official Centurion policy. The complaint thus fails to state a claim on

which relief can be granted against any of the three defendants.

      In circumstances like these, a plaintiff is ordinarily given leave to amend a

complaint to cure the deficiencies. The magistrate judge’s order of December 31,

2019 explained the deficiencies and directed the plaintiff to file an amended

complaint. ECF No. 27. But the service copy of the order was returned to the clerk

of court undelivered; the plaintiff did not receive it. ECF No. 28. Similarly, the

service copy of the report and recommendation was returned undelivered. ECF

No. 32.

      As it turns out, the plaintiff had been released from the Department of

Corrections on November 14, 2019, at least according to the Department’s website.

The plaintiff did not file an amended complaint, but he apparently did not know he

had been directed to do so.

      The plaintiff knows how to file a notice of a change of address. He did it

previously in this case, when he was moved from one Department of Corrections

facility to another. ECF No. 26. After his release from custody, though, the



Case No. 4:18cv350-RH-MJF
                                                                            Page 4 of 4


plaintiff did not file a notice of the change of address. And he still has not done so.

This probably indicates the plaintiff has chosen to abandon the case.

      In any event, dismissal without further delay is now appropriate, for two

reasons. First, the fault for not updating his address lies entirely with the plaintiff.

The court has no way to contact the plaintiff and no reason to believe this will

change in the near future, if ever. Second, the likelihood that the plaintiff could

amend to cure the complaint’s deficiencies—that he could allege in good faith that

the failure to arrange surgery resulted from deliberate indifference—is low.

      For these reasons,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The complaint is dismissed.” The

clerk must close the file.

      SO ORDERED on March 4, 2020.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv350-RH-MJF
